PER CURIAM.
The circuit court summarily denied appellant’s petition for writ of mandamus, finding that he had failed to demonstrate the exhaustion of administrative remedies. In a renewed motion joined in by appellee Florida Parole Commission, appellee Moore moves to relinquish jurisdiction to the circuit court for further consideration of the merits of the petition, stating that upon careful review of the record, it appears that appellant substantially complied with the exhaustion requirement. See Woullard v. Bishop, 734 So.2d 1151 (Fla. 1st DCA 1999). Our review of the attachments to the petition below confirms that at least some elements of appellant’s claims were presented in the administrative grievance process. Accordingly; we elect to treat the motion to relinquish jurisdiction as a confession of error and reverse and remand for further proceedings.1
ALLEN, C.J., MINER and WOLF, JJ„ concur.

. Appellant's motion requesting that the court "maintain jurisdiction" over this matter has been treated as a response to appellee’s motion.